Citation Nr: 0121483	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability 
pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The exact classification of service and exact service dates 
during World War II for the appellant are in controversy.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Manila, Philippines, Regional Office (RO), which denied basic 
eligibility for nonservice-connected disability pension.  

With regards to another procedural matter, although in 1999, 
appellant filed with VA completed forms for appointment of 
certain organizations as his representative, the RO 
subsequently advised him in September 1999 and June 2000 
letters that such organizations were not among accredited 
representatives recognized by VA.  Additionally, that June 
2000 letter informed appellant that if representation was 
still desired, he should select one of the accredited 
organizations listed in a form provided him and return that 
form to VA within a certain period; and that if he did not do 
so, it would be assumed that he did not want representation.  
See also July 2000 and June 2001 RO letters informing him as 
to his right to representation.  However, he did not 
subsequently contact VA to request representation.  In June 
2001, appellant attended (unrepresented) a "Travel Board" 
hearing held before the undersigned Board member.  


FINDINGS OF FACT

1.  The United States Army has certified that appellant was a 
member of the military forces of the Government of the 
Commonwealth of the Philippines called into the service of 
the Armed Forces of the United States pursuant to military 
order of the President during World War II.  

3.  There is no evidence that appellant served in the 
Philippine Scouts, Insular Force of the Navy, Samoan Native 
Guard, or Samoan Native Band of the Navy during World War II.  

4.  Appellant's military service is not qualifying service 
for the purpose of conferring basic eligibility upon him for 
VA nonservice-connected disability pension benefits.  


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 
107(a),(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 
3.3(b), 3.8 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5100 et. seq, became law.  Although this claim was decided 
by the RO before enactment of this Act, the Board concludes 
that a remand to the RO for additional development is not 
warranted as VA has already met its obligations to the 
appellant under that statute.  All relevant facts have been 
adequately developed by the RO and there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  Bernard v Brown, 4 
Vet. App. 384 (1993).  

The appellant was informed by the RO at various stages of the 
proceedings that the claim was denied because he did not have 
qualifying service for entitlement to pension benefits under 
existing law.  See, e.g., September 1999 and November 2000 RO 
letters, a February 2000 rating decision, and an April 2000 
Statement of the Case.  Additionally, that Statement 
discussed the relevant evidence and provided applicable laws 
and regulations.  The RO has obtained certification from the 
appropriate service department as to indicate whether 
appellant was actually inducted into the United States Army, 
or was only a member of the military forces of the Government 
of the Commonwealth of the Philippines called into the 
service of the Armed Forces of the United States pursuant to 
military order of the President, including guerilla service.  
All such information as well as that discussed at his 
"Travel Board" hearing appropriately served to inform him 
of the evidence needed to substantiate his claim.

Thus, after reviewing the record, the Board is satisfied that 
all relevant facts have been properly developed and that no 
useful purpose would be served by remanding the case with 
directions to provide further assistance to the appellant.  
Further, there is no indication that there is any additional 
development that should be requested.  

It appears that appellant has expressed confusion as to 
whether he was actually inducted into the United States Army 
during World War II as claimed; or, instead, was only a 
member of the military forces of the Government of the 
Commonwealth of the Philippines called into the service of 
the Armed Forces of the United States pursuant to military 
order of the President, including guerilla service.  

In Azurin v. Derwinski, 2 Vet. App. 489 (1992), the United 
States Court of Appeals for Veterans Claims (Court) 
explained, in pertinent part, that 38 U.S.C.A. § 107(a) 
provides that certain service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the United States Armed Forces, is not deemed to 
be active military, naval or air service for the purposes of 
awarding nonservice-connected benefits, such as nonservice-
connected pensions.  Azurin, at 491.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The provisions of 
38 U.S.C.A. § 1521 set forth as requirements for nonservice-
connected disability pension that the person who served 
during active military, naval, or air service be a 
"veteran" of a period of war.  The crux of the matter is 
whether the appellant was a "veteran," or otherwise met the 
service eligibility requisites for entitlement to disability 
pension benefits.  



The provisions of 38 U.S.C.A. § 107(a) state, in pertinent 
part:  

Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces...shall 
not be deemed to have been active 
military, naval, or air service for the 
purposes of any law of the United States 
conferring rights, privileges, or 
benefits upon any person by reason of the 
service of such person or the service of 
any other person in the Armed Forces....  
38 U.S.C.A. § 107(a).  

In pertinent part, 38 U.S.C.A. § 107(b) states:  "Service in 
the Philippine Scouts under Section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval or air service for the purposes 
of any of the laws administered...."  38 U.S.C.A. § 107(b).  

It is reiterated that certain service in the organized forces 
of the Government of the Commonwealth of the Philippines, in 
the guerrilla forces, or in the Philippine Scouts is deemed 
by operation of law not to be qualifying active service, for 
pension benefits.  See 38 U.S.C.A. § 107.  While 38 U.S.C.A. 
§ 107(a) refers to these forces "in the service of the Armed 
Forces of the United States", the United States Court of 
Appeals, District of Columbia Circuit held in Quiban v. 
Veterans Administration, 928 F.2d 1154, 1158 (D.C. Cir. 1991) 
that "[t]he effects of section 107(a) are, first, to make 
former members of the Philippine Army and guerrilla forces 
(and their dependents) ineligible for all nonservice-
connected United States veterans benefits...."  Quiban 
further explained that "[e]ligibility for veterans benefits 
depends upon 'veteran' status, and 38 U.S.C. § 101(2) defines 
'veterans' as those who served 'in the active military, 
naval, or air service'.  Thus, to stipulate that certain 
service is not 'active military, naval, or air service' is to 
deny benefits for that service."  Id., at 1158 n.7.

However, the provisions of 38 C.F.R. § 3.8(a) state, in 
pertinent part, that:  

Service in the Philippine Scouts (except 
that described in paragraph (b) of this 
section), the Insular Force of the Navy, 
Samoan Native Guard, and Samoan Native 
Band of the Navy is included for 
pension,....

Thus, under 38 C.F.R. § 3.8(a), an individual who served in 
the Regular or "Old" Philippine Scouts (other than the 
"New" Philippine Scouts recruited under the 1945 
Recruitment Act), the Insular Force of the Navy, Samoan 
Native Guard, or Samoan Native Band of the Navy would have 
qualifying service for nonservice-connected pension benefits.  
Service in the Commonwealth Army of the Philippines or New 
Philippine Scouts, or guerrilla service does not constitute 
qualifying service for entitlement to nonservice-connected 
pension benefits.  38 U.S.C.A. § 3.8(b),(c).  The evidentiary 
record does not reflect that the appellant served in the 
Philippine Scouts, Insular Force of the Navy, Samoan Navy 
Guard, or Samoan Native Band of the Navy, nor has it been 
otherwise contended.  

Significantly, in an "Affidavit for Philippine Army 
Personnel," executed by the appellant in April 1946, the 
only reference therein to the United States military was that 
he had been inducted into the "USAFFE" (United States Armed 
Forces in the Far East) in 1941.  See also a November 1990 
written statement from the Philippine Armed Forces Office of 
the Adjutant General; and associated military orders and 
other documents reporting similar information.  

The RO sought verification of appellant's military service 
from the appropriate service department; and in a July 1999 
written response, the United States Department of the Army, 
Army Reserve Personnel Center, verified that (1) appellant 
had beleagured status from December 16, 1941 to May 5, 1942; 
no casualty or missing status from May 6, 1942 to August 30, 
1945, except for unrecognized guerilla activities from April 
30, 1943 to August 15, 1945; and regular Philippine 
Commonwealth Army service from August 31, 1945 to April 26, 
1946.  Additionally, it was provided therein that appellant's 
service with the "USAFFE" was with the 101st Field 
Artillery, 101st Division; and that appellant "while still a 
member of the Philippine Commonwealth Army was released from 
the service of the Armed Forces of the U. S. on 30 June 
1946."  Said information regarding his "USAFFE" service as 
a Philippine Army member is consistent with other official 
documents of record, including a United States military 
citation awarding appellant the Silver Star for gallantry as 
a Philippine Army Second Lieutenant in 1945; an August 1945 
General Order; a June 1947 Philippine Army official's 
affadavit, and April 1946 Special Orders.  

Again, the United States service department verification of 
service provides no support for the assertion that the 
appellant was a "veteran" under 38 U.S.C.A. § 101, for 
purposes of disability pension benefits.  The Court has held 
that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See also 
Dacoron v. Brown,  4 Vet. App. 115, 120 (1993).  

In summation, the United States service department 
verification of service provides no support for the assertion 
that the appellant was a "veteran" under 38 U.S.C.A. § 101, 
or otherwise meets the service eligibility requisites for 
entitlement to VA disability pension benefits under 38 C.F.R. 
§ 3.8.  The evidence does not, from a legal standpoint, 
verify that the appellant had qualifying military service for 
the purpose of conferring basic eligibility for said 
benefits.  In other words, inasmuch as the United States 
service department's verification of service is binding on 
the VA, the appellant was neither a "veteran" nor did he 
have the type of qualifying service for pension as enumerated 
in 38 C.F.R. § 3.8.  Therefore, the appellant's claim for 
entitlement to VA disability pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

The appellant's claim of entitlement to basic eligibility for 
nonservice-connected pension benefits is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

